Per Curiam.—The
affidavit of defence is not sufficiently certain. The consideration of the check may have been for lottery tickets sold the defendant in another state, where dealing in them is not prohibited, as in Pennsylvania, (Stroud's Purd. tit. Gambling and Lotteries,) and consequently the contract might not be illegal, and yet the affidavit be true as far as it goes. Leave is however given to file a supplemental affidavit of defence.
This was filed, averring the sale to have been in Philadelphia.
Rule discharged.